On the trial, it was admitted that the plaintiff was entitled to *Page 511 
recover, and the only question was the amount of the damages. For the purpose of affecting the question of damages, the defendant offered one Ramsour, a Millwright, as a witness, and proposed to ask him "if he could not, with an expenditure of five hundred dollars, take the site of the plaintiff's saw mill, obstructed as it was, and put a saw-mill, which would saw one thousand feet per day," it having been proved before, that when unobstructed, the plaintiff could saw only about four hundred feet per day. The question was excepted to by the plaintiff, and rejected by the Court. After a verdict for the plaintiff, a motion for a new trial was made, for error in rejecting this testimony, which was refused, and a judgment given, from which the defendant appealed.
We cannot conceive of any principle upon which the testimony offered by the defendant, and rejected by the Court, was admissible for any legitimate purpose, in ascertaining the amount of damages to which the plaintiff is entitled. The plaintiff certainly was not bound to make the improvements in his Saw Mill, suggested by the question which the defendant proposed to put to his witness, Ramsour. And because he declined to erect a more costly, though it might be a more profitable establishment, he did not forfeit his right to recover the actual damages which he had sustained in his more humble mill by the wrongful act of the defendants.
The judgment must be affirmed. *Page 512